Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 1 of 18 PAGEID #: 187

UNITED STATES DISTRICT COURT “L
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION GP QUL 23 PM bs Tq
US. DSTMET OCURT
SU CUT HERK LIST. CHI
JUYI LI, individually and on behalf AST. DIV. COLUMBUS
of a class of those similarly Case No. 2:21-cv-677

situated, ef ai.,
Judge Michael H. Watson
Plaintiffs,
Magistrate Judge Vascura
Vv.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, et al.,

Defendants.
CONSENT ORDER

I. INTRODUCTION

The Plaintiffs named in the caption of the Complaint (hereinafter
“Plaintiffs”) and Defendants United States Citizenship and Immigration Services
(“USCIS”), Tracy Renaud, Ernest DeStefano, United States Immigration and
Customs Enforcement (“ICE”), Tae Johnson, and Corey Price (hereinafter
“Defendants”) hereby agree to the entry of this Consent Order in full and final
settlement of all claims asserted by Plaintiffs.

Plaintiffs initiated this Complaint on February 16, 2021, seeking temporary,
preliminary and permanent mandatory injunctive relief, declaratory relief, and a

writ of mandamus to compel Defendants to open, process and adjudicate
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 2 of 18 PAGEID #: 188

applications submitted by Plaintiffs and unnamed class members on an
expedited and immediate basis.

Defendants deny all of Plaintiffs’ allegations and state that this Consent
Order is not, is in no way intended to be, and should not be construed as an
admission of liability or fault on the part of Defendants, the United States, or their
agents, servants, or employees.

Plaintiffs and Defendants have been engaged in good faith settlement
discussions since the filing of this case, obviating the need for Plaintiffs to file a
Motion for Injunctive Relief. Based on the continued discussions, Plaintiffs have
determined that it is in their interests and the interests of Putative Class Members
to settle this Action quickly on the terms set forth below, and thereby address the
immediate and irreparable harm that is alleged to have existed. Defendants also
consider it desirable to settle the claims alleged in this case and to end this
Action on the terms set forth below to avoid the risk, expense, and burden of
protracted litigation. All Parties have compromised certain claims, defenses and
remedies to reach a negotiated resolution.

A. Plaintiffs and Putative Class Members
1. The Plaintiffs named in the caption of the Complaint are parties to this
Consent Order.
2. The putative class has not been certified; therefore, the Putative Class

Members are not parties to this Action or the Consent Order.

Case No. 2:21-cv-677 Page 2 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 3 of 18 PAGEID #: 189

However, the Parties intend that Putative Class Members will fully
benefit from the relief described below.

Plaintiffs represent and agree that they are each of legal age and
mentally competent to agree to this Consent Order. Plaintiffs further
represent that they each fully understand their right to discuss this
Consent Order with an attorney; that to the extent, if any, they so
desired, they have availed themselves of this opportunity; that they
fully understand all provisions of this Consent Order; and that they are
voluntarily entering into this Consent Order with full understanding of

its legal consequences and without any duress.

B. Defendants

1.

Defendant United States Citizenship and immigration Services is an
agency of the United States Department of Homeland Security
(hereinafter “DHS/USCIS”).

Defendant Tracy Renaud, in her official capacity, is the Senior Official
Performing the Duties of the Director of the USCIS.

Defendant Ernest DeStefano, in his official capacity, is the Chief of
the Office of Intake and Document Production, USCIS.

Defendant United States Immigration and Customs Enforcement is a
federal law enforcement agency of the United States Department of

Homeland Security (hereinafter “ICE”).

Case No. 2:21-cv-677 Page 3 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 4 of 18 PAGEID #: 190

o Defendant Tae Johnson, in his official capacity, is the Acting Director
of ICE.
6. Defendant Corey Price, in his official capacity, is the ICE Acting
Executive Associate Director for Enforcement and Removal
Operations.
C. Agreement to this Consent Order
As indicated by the signatures appearing below, the Parties and the Court
agree to the entry of this Consent Order.
ll. DEFINITIONS
Capitalized terms in this Consent Order shall be defined as follows:
“Action” means the civil action captioned Juyi Li, ef a/. v. United States
Citizenship and Immigration Services, et a/., No. 2:20-cv-03707, United States
District Court for the Southern District of Ohio.
“Benchmark(s)” means the agreed-upon date for completion of certain events,
articulated in Section IV.
“Consent Order” means the Parties’ compromise of disputed claims approved by
the presiding judge.
“Court” means the United States District Court for the Southern District of Ohio.
“Defendants’ Counsel’ means the United States District Attorney's Office for the
Southern District of Ohio.

“|-765” means USCIS Form I|-765, Application for Employment Authorization.

Case No. 2:21-cv-677 Page 4 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 5 of 18 PAGEID #: 191

“Lockbox” means the secure facility used to accelerate the collection and
deposit of receipts. The Lockbox electronically captures data and images from
applications and petitions, and performs fee receipting and deposit.

“Optional Practical Training” or “OPT” means temporary employment directly
related to an F-1 student's major area of study. Eligible students can apply to
receive up to 12 months of OPT employment authorization before completing their
academic studies (pre-completion) and/or after completing their academic studies
(post-completion).

“Parties” or “Party” means Plaintiffs and/or Defendants.

“Plaintiffs” mean the individuals named as Plaintiffs in the caption of the
Complaint.

“Plaintiffs’ Counsel” means those individuals designated as Plaintiffs’ Counsel
of record before this Court.

“Post-Completion OPT” means temporary employment directly related to an F-1
student's major area of study for employment occurring after completion of
academic studies.

“Putative Class Member(s)” means all students in F-1 nonimmigrant status
whose Form |-765 for post-completion optional practical training (OPT) or for the
STEM OPT extension was received between October 1, 2020 and October 31,

2021.

Case No. 2:21-cv-677 Page 5 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 6 of 18 PAGEID #: 192

“Received” means USCIS will consider a benefit request received and will record
the receipt date as of the actual date of receipt at the location designated for filing
such benefit request whether electronically or in paper format.
“Settled Claims” means all claims for declaratory, equitable and injunctive relief
that were brought or could have been brought on behalf of the Plaintiffs based on
the facts and circumstances alleged in the Complaint, ECF No. 1.
“STEM OPT” means temporary employment that F-1 students with a qualifying
science, technology, engineering, or mathematics (STEM) degree may apply to
USCIS for, to complete a 24-month extension of their post-completion OPT.
It is hereby ORDERED, ADJUDGED, and DECREED:
lll. INTERIM RELIEF
l. For post-completion OPT or STEM OPT Form |-765 applications
received on or after October 1, 2020, through October 31, 2021,
inclusive, USCIS will:

a. Issue EADs for up to 12 months of post-completion OPT commencing
from the date of approval of the Form |-765 for post-completion OPT,
regardless of whether the 14-month period would have expired during
the EAD validity dates.

b. Approve Form |-765 for post-completion OPT with validity dates
reflecting the same amount of time originally recommended by the
designated school official (“DSO”) from their school on the Form |-20,

Certificate of Eligibility for Nonimmigrant Student Status, if eligible, up

Case No. 2:21-cv-677 Page 6 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 7 of 18 PAGEID #: 193

to the maximum 12-month period permitted under regulations
governing post-completion OPT.

c. Where an EAD has already been issued to a Putative Class Member
for whom the DSO had recommended the full 12 months, but the EAD
was issued with a validity period of less than 12 months, upon receipt
of the Putative Class Member’s request for correction as indicated on
the USCIS website, issue a corrected EAD with a new end date to
cover the full amount of post-completion OPT time recommended in
the original application, if eligible, up to the maximum 12-month period
permitted under regulations governing post-completion OPT.

d. Allow Putative Class Members whose original, timely Form |-765 for
post-completion OPT and STEM OPT were received on or after
October 1, 2020, through October 31, 2021, inclusive, and whose
applications were subsequently rejected, to resubmit the application
and treat the application as though it were received on the original
received date if it is received by November 30, 2021.

e. Allow applicants resubmitting a Form |-765 pursuant to “d” above for
post-completion OPT or STEM OPT to submit the application without
obtaining a new Form I-20 with an updated OPT recommendation
from the DSO, as long as they originally submitted an application for

post-completion OPT within 30 days of the DSO’s recommendation or

Case No. 2:21-cv-677 Page 7 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 8 of 18 PAGEID #: 194

an application for STEM OPT within 60 days of the DSO’s
recommendation as required by the regulations.

f. Issue a Request for Evidence (“RFE”), instead of a denial, for a
missing or deficient signature, if a Form |-765 application for post-
completion OPT or STEM OPT was already accepted at a USCIS
lockbox.

2. For post-completion OPT Form I-765 applications received on or after
the date of the Consent Order until October 31, 2021, USCIS will allow
foreign students to submit the Form |-765 up to 120 days before the
end of their program date, rather than 90 days before the end of their
program date.

3, For Putative Class Members whose applications are ultimately
approved, duration of status will be defined as the period beginning
on the date that the student's application for OPT was properly filed
and pending approval, including the authorized period of post-
completion OPT, and ending 60 days after the OPT employment
authorization expires, consistent with 8 CFR § 214.2(f)(10)(ii)(D).

IV. AGREED-UPON TIMELINE

1. Subject to Section VI., USCIS agrees to comply with the following
Benchmarks from the date the Consent Order is entered by the Court:
a. For properly filed post-completion OPT (and STEM OPT) I-765

applications mailed to the Chicago (“CHI”) lockbox at the correct

Case No. 2:21-cv-677 Page 8 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 9 of 18 PAGEID #: 195

P.O. Box, or physical address with the correct “Attn” line, USCIS
represents that it is issuing receipt notices within two (2) weeks of
receiving the OPT I-765 (including STEM OPT) application.
Therefore, there are no receipting delays for the OPT I-765
(including STEM OPT) applications correctly mailed to the CHI
lockbox.

b. USCIS agrees that it will process OPT I-765 (including STEM OPT)
applications within 120 days of receipt. By “process,” USCIS
means that the application will be reviewed by an officer and acted
upon, including to approve, deny, issue an RFE, Notice of Intent to
Deny (NOID), or refer the case for investigation.

2. The above Benchmarks in this Consent Order will be tolled in
circumstances including those outlined below:

a. There is a quarantine, or other action, due to health concerns, such
as COVID-19, which affects the relevant USCIS office, file rooms,
or officers assigned to these cases.

b. Any other event beyond the control of USCIS, including, but not
limited to, weather related events or software or hardware
malfunction that affects USCIS’s ability to process these
applications.

c. If any of the aforementioned circumstances become evident to

USCIS, Defendants’ Counsel will promptly notify Plaintiffs’

Case No. 2:21-cv-677 Page 9 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 10 of 18 PAGEID #: 196

Counsel of such circumstances and the Parties will negotiate an

extension.

V. REPORTING

aH

USCIS agrees to provide a monthly report to Plaintiffs’ Counsel with
the aggregate number of cases that USCIS did not process within 120
days.

The reporting will only include aggregate data for cases that have not
been approved or denied on the date the Consent Order is entered,
or cases that are filed on or after the date of the Consent Order
through the time period identified in Section Ill.1, including cases
identified in Section [ll.1.d.

The first report will be provided on August 13, 2021. Subsequent
monthly reports will be provided no later than the 10" business day of
the month, ending when the Court’s jurisdiction and the terms of the
Consent Order automatically terminate pursuant to Section VII.1. of

this Consent Order.

Vi. NOTICE AND APPROVAL PROCEDURE

A. Court Approval

Promptly after the Parties’ execution of this Consent Order, the Parties shall

jointly move the Court for an Order approving this Consent Order.

B. Notice

Case No. 2:21-cv-677 Page 10 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 11 of 18 PAGEID #: 197

Promptly after the Court’s entry of this Consent Order, the Parties shall

effectuate the following:

1. Plaintiffs’ Counsel shall post the Consent Order on the OPT Class
Action website (http://optclassaction.com/);

2. Defendants shall email a link to the Consent Order, posted in
accordance with Section VI.B.3, to Designated School Officials
("DSOs”) who receive SEVIS broadcast messages with an advisal
that it can be shared as appropriate;

a USCIS shall post the Consent Order on USCIS’s website on the Legal
Settlement Notices webpage  (https://www.uscis.gov/laws-and-
policy/other-resources/uscis-class-action-settlement-notices-and-
agreements) and the Optional Practical Training webpage
(https:/Awww.uscis.gov/working-in-the-united-states/students-and-
exchange-visitors/optional-practical-training-opt-for-f-1-students), or
any successor webpages as appropriate; and

4. USCIS’s Office of Public Affairs shall email a link to the Consent
Order, posted in accordance with Section VI.B.3, to its subscribed
users.

Vil. IMPLEMENTATION, ENFORCEMENT, AND FEES

1. The Court will retain exclusive jurisdiction to enforce the terms of the

Consent Order. Unless a Party successfully petitions the Court to

enforce, modify and/or extend this Consent Order, the Court’s

Case No. 2:21-cv-677 Page 11 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 12 of 18 PAGEID #: 198

jurisdiction and the terms of the Consent Order shall terminate
automatically after Defendants have fully processed all applications
received on or before October 31, 2021, and have reported to
Plaintiffs’ counsel that they have fully satisfied their obligations under
this Consent Order.

2. All Parties will endeavor, in good faith, to resolve informally any
differences regarding interpretation of and compliance with this
Consent Order prior to bringing such matters to the Court for
resolution.

3. Should Plaintiffs’ Counsel believe in good faith that Defendants are out
of compliance with the requirements of this Consent Order, Plaintiffs’
Counsel shall promptly notify Defendants’ Counsel, in writing, of the
specific grounds upon which noncompliance is alleged. Within five (5)
business days after receipt of the notice from Plaintiffs’ Counsel,
Defendants’ Counsel shall notify Plaintiffs’ Counsel of Defendants’
position and any action it has taken or intends to take in connection
therewith. The Parties shall negotiate in good faith in an effort to resolve
any remaining disputes. The Parties agree that this negotiation period
will be considered exhausted and either Party may seek relief from the
Court if either Party determines that negotiations have reached an

impasse.

Case No. 2:21-cv-677 Page 12 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 13 of 18 PAGEID #: 199

4. The Parties have resolved the matter of Plaintiffs’ Counsel's claim for
fees plus costs and expenses, pursuant to the Equal Access to Justice
Act ("EAJA”), 28 U.S.C. § 2412(d) and 5 U.S.C. § 504 et seq., as
follows: Within sixty (60) days of entry of the Consent Order,
Defendants will deliver to Plaintiffs’ Counsel the sum of $45,000, in
settlement of all claims for attorneys’ fees and costs that were or could
have been or will be claimed in this litigation. Defendants’ payment of
the sum identified above shall satisfy any claims by Plaintiffs and
Plaintiffs’ Counsel for attorneys’ fees and costs related to and for the
Action. However, subject to the obligations under Section VII.2 and
VII.3 above, nothing in this paragraph shall be construed to preclude
Plaintiffs’ Counsel from seeking fees, costs, and expenses, as
appropriate, incurred in seeking judicial enforcement of this Consent
Order, in seeking to vacate the Consent Order, and/or in litigating this
matter after the Consent Order is vacated.

5. Plaintiffs’ Counsel agree to provide Defendants with all information
necessary to accomplish payment of the negotiated EAJA amount
within five (5) days of the entry of the Consent Order. Defendants
obligations under Section VII.4 of the Consent Order will be tolled until
such time as all the necessary information to accomplish payment is

received from Plaintiffs’ Counsel.

Case No. 2:21-cv-677 Page 13 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 14 of 18 PAGEID #: 200

The Parties agree that payment will be made to Plaintiffs’ Counsel who

have authorization to collect these funds on behalf of Plaintiffs.

Vill. ~TERMINATION OF OBLIGATIONS

1.

The obligations under this Consent Order shall automatically terminate
at the same time as the Court's jurisdiction. At that time, this Consent
Order shall dissolve without further action and Plaintiffs’ claims will be

dismissed with prejudice.

IX. RELEASE OF CLAIMS

1.

Upon the dissolution of this Consent Order as found at “Termination
of Obligations,” Section VII. 1., the Parties hereby mutually release
and forever discharge one another and their past and present
respective officers, agents, and employees, from any and all claims,
demands, suits, rights, damages, administrative remedies, and
causes of action of any kind, nature, and character, known and
unknown, arising from or related to the circumstances described in
Plaintiffs’ Verified Class Action Complaint, as of the date of the entry
of this Consent Order. And the Plaintiffs shall forever be barred and
enjoined from bringing or prosecuting any Settled Claim against any
of the Defendants, and all of their past and present agencies, officials,
employees, agents, attorneys, and successors.

The Parties agree that should any provision of this Consent Order be

declared or determined by any court of competent jurisdiction to be

Case No. 2:21-cv-677 Page 14 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 15 of 18 PAGEID #: 201

illegal, invalid, or unenforceable, the remainder of the Consent Order
shall nonetheless remain binding and in effect.
X. NO ADMISSION OF WRONGDOING
1. The Consent Order, whether or not executed, and any proceedings
taken pursuant to it:

a. Shall not be construed to waive, reduce, or otherwise diminish the
authority of the Defendants to enforce the laws of the United States
against Plaintiffs and Putative Class Members, consistent with the
Constitution and laws of the United States, and applicable
regulations;

b. Shall not be offered or received against the Defendants as
evidence of, or construed as or deemed to be evidence of, any
presumption, concession, or admission by any of the Defendants
of the truth of any fact alleged by the Plaintiffs or the validity of any
claim that was asserted in the Action or in any litigation or the
deficiency of any defense that has been or could have been
asserted in the Action or of any liability, negligence, fault, or
wrongdoing of the Defendants, or any admission by the
Defendants of any violation of or failure to comply with the
Constitution or laws of the United States, or any regulations; and

c. Shall not be offered or received against the Defendants as

evidence of a presumption, concession, or admission of any

Case No. 2:21-cv-677 Page 15 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 16 of 18 PAGEID #: 202

liability, negligence, fault, or wrongdoing, or in any way referred to
for any other reason as against any of the Defendants, in any other
civil, criminai or administrative action or proceeding, other than
such proceedings as may be necessary to effectuate the
provisions of this Consent Order; provided, however, that if this
Consent Order is approved by the Court, Defendants may refer to
it and rely upon it to effectuate the liability protection granted them

hereunder.

Xl. MISCELLANEOUS

1.

This Consent Order constitutes the full and complete agreement
among the Parties and fully supersedes any and all prior agreements
or understandings among the Parties pertaining to the subject matter
of this Action. There are no oral side agreements or understandings.
No other promises or agreements shall be binding unless signed by
the Parties.

This Consent Order shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any of the Parties
hereto.

The Parties agree that the terms of this Consent Order are based only
on specific circumstances related to this matter alone; no precedent

is established by this Consent Order.

Case No. 2:21-cv-677 Page 16 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 17 of 18 PAGEID #: 203

4. The Parties agree that this Consent Order may be made public, and
all Parties expressly consent to such release and disclosure.

5. It is contemplated that approval of this Consent Order may be
executed in several counterparts, with a separate signature page for
each Party’s counsel. All such counterparts and signature pages,
together, shall be deemed to be one document.

6. The Parties agree that the dates described herein refer to calendar
days, unless otherwise stated. If the date for performance of any act
required by or under this Consent Order falls on a Saturday, Sunday,
or court holiday, that act may be performed on the next business day
with the same effect as if it had been performed on the day or within
the period of time specified by or under this Consent Order.

7. The Parties agree to accept an electronic signature or a handwritten
signature transmitted electronically by any Party to this Consent
Order. Such a signature shail have the same legal effect and shall be
equally enforceable in law and/or equity as the handwritten original
signature.

8. In the event that the Court modifies or does not approve the Consent
Order, the Parties’ good-faith adherence to its terms prior to said

modification or non-approval shall not be considered unlawful.

Case No. 2:21-cv-677 Page 17 of 18
Case: 2:21-cv-00677-MHW-CMV Doc #: 13 Filed: 07/23/21 Page: 18 of 18 PAGEID #: 204

/s/ Michael H. Watson

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Agreed to by:

VIPAL J. PATEL
United States Attorney

s/Christopher R. Yates
CHRISTOPHER R. YATES (0064776)
STEPHANIE M. RAWLINGS (0075068)
Assistant United States Attorney

303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

E-mail: christopher.yates@usdoj.gov
E-mail: stephanie.rawlings@usdoj.gov

Attorney for Defendants

Case No. 2:21-cv-677

s/Caroline H. Gentry

CAROLINE H. GENTRY (0066136)
Porter Wright Morris & Arthur LLP
One South Main Street, Suite 1600
Dayton, Ohio 45402

E-mail: cgentry@porterwright.com

and

Robert H. Cohen (0009216)

Kirsten R. Fraser (0093951)

Porter Wright Morris & Arthur LLP

41 South High Street, Suites 2800-3200
Columbus, Ohio 43215

E-mail: rcohen@porterwright.com
E-mail: kfraser@porterwright.com

Attorneys for Plaintiffs

Page 18 of 18
